DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/06/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1 and 6-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejections of claim(s) 6 is withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamari et al. US 5,013,303 in view of Atkinson US 5,505,708, herein after referred to as Tamari and Atkinson respectively.
Regarding claim 1 Tamari discloses a pressure bag (Figs. 1 and 2) comprising a housing chamber (cavity, Col. 6 lines 18-21) for housing a bag-shaped container (Figs. 1 and 2) in which a liquid substance (23 sterile physiological solution) is contained and a hermetically-sealed pressure chamber, and being configured such that when a fluid is injected into the pressure chamber (33 first pressure chamber, Fig. 2), the pressure chamber is inflated and applies pressure to the bag-shaped container housed in the housing chamber, and thus can squeeze the liquid substance out of the bag-shaped container (Col. 8, lines 38-52), 
wherein the pressure bag has a bag-like shape including, at one end thereof, an opening (area between the seals 36 and 37, closed by flap 16) through which the bag-shaped container is placed into and taken out of the housing chamber, and also including a bottom portion (portion near 35 in Fig. 1) on the opposite side to the opening, 
the pressure bag has a double structure in which a flexible inner sheet (20 bladder) formed of a single continuous sheet and a flexible outer sheet (13 and 14 sidewalls) formed of a single continuous sheet are laid one on top of another so that the outer sheet is located on the opposite side of the inner sheet from the housing chamber (Fig. 2) and outer peripheral edges of the inner sheet are entirely joined to the outer sheet (the peripheral edge that is at the outer position as its closest to the opening near 16 (thus outer) is entirely joined to the outer sheet 13 and 14 at the seal 36 and 37, Fig. 2 and needs to be sealed in order to create a pressure chamber), 
the pressure chamber (33) is provided between the inner sheet (20) and the outer sheet (made up of 13 and 14), and 
all of the inner sheet, the outer sheet, and the pressure chamber between the inner sheet and the outer sheet extend from one side to another side of the housing chamber via the bottom portion (Fig. 2).
Tamari is silent to the inner sheet and the outer sheet are folded back at folding back portions that are disposed on a bottom side. 
Atkinson teaches a pressure bag with a flexible outer single continuous sheet (7 outer pressure envelope, Figs. 3 and 5-8; Col. 2 line 63-Col. 3 line 5) and a flexible inner single continuous sheet (6 inner envelope, Figs. 2-3 and 5-8), the inner and outer sheets are folded back at a folding-back portion that are disposed on a bottom portion (Figs. 3 and 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer sheets of Tamari to include the folded back sheets as taught in Atkinson as doing so is well known in the art and would yield predicable results. Additionally, the use of flexible sheets that are folded over allows the inner and outer sheet to be cut and sealed together in one operation reducing production costs and time (Col. 3, lines 2-7)
Regarding claim 6 Tamari as modified discloses the pressure bag according to claim 1 and further discloses wherein, at the bottom portion, the inner sheet (20) and the outer sheet are spaced apart from each other in a direction in which the bag-shaped container is placed into and taken out of the housing chamber (gap between 20 and outer walls, below 15 in Fig. 2)
	Regarding claim 7 Tamari as modified discloses the pressure bag according to claim 1 and further discloses wherein, at the bottom portion, the inner sheet and the outer sheet are not joined to each other (gap between 20 and outer walls, below 15 in Fig. 2). 
Regarding claim 8 Tamari as modified discloses the pressure bag according to claim 1 and further discloses wherein the inner sheet (20) constitutes an inner surface of the housing chamber (where the bag of solution is held), and the outer sheet (made of sidewalls 13 and 14) constitutes an outer surface of the pressure bag (Fig.2).
Regarding claim 9 Tamari as modified discloses the pressure bag according to claim 1 and further discloses wherein a communicating tube (27a conduit, Fig. 2) through which the fluid is injected into the pressure chamber.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues that “layflat tubing is not a single continuous sheet, but is a generally cylindrical continuous tubing”, it is unclear how because it is cylindrical it is no longer a continuous sheet. One continuous sheet is used to form a tube/cylinder, additionally this is addressed by the teachings of Atkinson. Applicant is correct that Tamari does not disclose simply folded back continuous sheets, this is addressed by the teachings disclosed in Atkinson. Applicant argues that the “member 20 is not sealed with the side walls 13, 14, Tamari also does not disclose or suggest that the outer peripheral edges of the inner bladder member 20 are entirely joined to the sidewalls 13, 14 as required”. The claim does not recite that the sidewalls (inner sheet) are entirely joined to the outer sheet, it recites that “the outer peripheral edges of the inner sheet are entirely joined to the outer sheet”, the outer peripheral edge is where the edge is along the opening near the 16/23a in Fig. 2, the other peripheral edges would be interior to that, and thus not outer peripheral edges. Additionally, Atkinson discloses an inner and outer sheet that are sealed around all edges. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735                                                                                                                                                                                                        
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735